DETAILED ACTION
Allowable Subject Matter
Claims 1, 5-9, 12, 16-18, 22-26, 29-30 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitations “aligning the polymeric layer on top of a substrate comprising at least one electrode, the at least one electrode comprising at least one metal layer, wherein aligning the polymeric layer with the at least one electrode comprises aligning each one of the at least one micro-dispensing channels in the polymeric layer with each one of the at least one electrodes on the substrate such that each one of the at least one micro-dispensing channels contact each one of the at least one electrodes and a distal dispensing end of each one of the at least one micro-dispensing channels is configured to deposit the solution onto a dispensing site of each one of the at least one electrodes”. 
The closest prior art of record is considered to be Chiao et al. (US 2011/0140703 A1; previously cited) and Yang et al. (US 2002/0190415 A1; previously cited). 
As outlined in the prior grounds of rejection, Chiao discloses a sol-gel process of making an iridium oxide film pH sensor array wherein the sensor array is formed using a sacrificial layer of SU-8 wherein the iridium oxide is to be deposited on the Cr/Au electrode surface preferentially, and the SU-8 sacrificial layer is removed [Para. 0052; 
Applicant argues, however, that substituting the sacrificial layer deposition method of Chiao with the mold forming method of Yang would make the device of Chiao inoperable. Specifically, Applicant argues: 
Applicant respectfully submits that the substitution of the sacrificial layer in Chiao with the mold disclosed in Yang would render Chiao inoperable for its intended purpose, and thus fails to render claim 1 as obvious.
For purpose of further discussion, a figure of the proposed substation of Yang (FIG. 5E) with Chiao (FIG. 1B) is annotated below.

    PNG
    media_image1.png
    329
    613
    media_image1.png
    Greyscale

As illustrated above, the substitution of the sacrificial layer in Chiao with the mold disclosed in Yang would necessarily result in a coating of iridium oxide (IrOx) extending across the device rather than coating only the electrode surface. As such, any substitution of Yang into Chiao would render Chiao inoperable for its intended purpose. 
Applicant respectfully submits that a proposal for modifying the prior art in an effort to attain the claimed invention causes the art to become inoperable, or destroys its intended function, then the requisite motivation to make the modification would not have existed. In re Ratti, 270 F.2d 810, 813 (CCPA 1959) (holding the suggested combination of references was improper under § 103 because it "would require a substantial reconstruction and redesign of the elements shown in [a prior art reference] as well as a change in the basic principles under which [that reference's] construction was designed to operate"). According to MPEP 2143.01 V and 2143.01 VI, 
As such, Applicant respectfully submits that the combination of Chiao and Yang render Chiao inoperable for its intended purpose, as agreed upon by the Examiner. Id. Thus, such combination fails to render claim 1 as obvious.

Applicant’s arguments are convincing. Applying the mold formation method taught by Yang would result in channels of applied iridium oxide across the entire length of the sensor. Furthermore, there does not appear to be a motivation to use both a sacrificial method and a mold forming method as such modification would further require a substantial reconstruction and redesign of the sensor in order to facilitate such procedures. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 5-9, 12, 16-18, 22-26, 29-30 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795